Citation Nr: 0315794	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the left eye as a result of cataract 
surgery performed at a Department of Veterans Affairs 
facility in March 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active service from September 1956 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for additional disability of the left eye as a result of 
cataract surgery performed at a VA facility in March 1996.  


REMAND

The record reflects that the veteran underwent surgery at a 
VA facility in Ann Arbor, Michigan, to remove a cataract in 
the left eye in March 1996.  On March 28, 1996, he underwent 
a phacoemulsification with anterior vitrectomy and anterior 
chamber intraocular lens implantation of the left eye.  The 
Operative Report noted that the intraoperative complications 
included vitreous loss and nucleus prolapse into the vitreous 
cavity.  Subsequently, it was found that the veteran had 
retained lens fragments and a horseshoe tear in the left eye.  
The following day, he underwent a pars plana vitrectomy and 
removal of retained lens fragments, with air/fluid exchange 
and retinal cryopexy of the left eye.  

Currently, the veteran asserts that he is blind in his left 
eye as a result of these procedures and VA's post-operative 
care.  He filed a claim for benefits under 38 U.S.C.A. § 1151 
based on this additional disability that was received by the 
RO in October 1996.  

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  However, the Act specified that the 
amendments to 38 U.S.C. § 1151 were effective for appeals 
filed after October 1, 1997.  See also, VAOPGCPREC 40-97.  

As noted above, the veteran's claim was filed before October 
1, 1997.  Hence, the amended version of 38 U.S.C.A. § 1151 is 
not applicable.  Nevertheless, the RO applied this version of 
§ 1151 when the claim was initially considered in December 
1999.  Consequently, the Board finds that a remand is 
required to correct this procedural defect.  

In pertinent part, the applicable version of 38 U.S.C.A. 
§ 1151 provides that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991).  

In determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which hospitalization, etc., was authorized or 
for the necessary consequences of a procedure.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(b), (c) (2002).  

Furthermore, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  In 
particular, VA must notify the veteran which evidence, if 
any, he is expected to obtain and submit, and which evidence 
will be retrieved by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A).  
The assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

A review of the file reveals that the veteran's claim was 
initially denied as not well-grounded by the RO in December 
1999.  Additionally, although the RO referenced the new VCAA 
regulations in a July 2002 Supplemental Statement of the 
Case, a VA examination was not provided and a medical opinion 
has not been obtained.  In order to comply with the VCAA, the 
Board concludes that an examination and opinion are required 
in this case.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  In order to ascertain the nature of 
any current left eye impairment, the RO 
should obtain from the veteran the 
name(s) and address(es) of all medical 
care providers (VA and private) who have 
provided treatment related to his left 
eye disability since the 1996 surgery in 
question.  The RO should obtain copies of 
all of the records from the identified 
sources (that are not already included in 
the file) and associate them with the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination with an ophthalmologist 
who has not previously examined the 
veteran and who did not participate in 
his care in 1996.  After a thorough 
examination, the examiner should review 
the relevant medical records and render 
an opinion for the record as to whether 
the veteran has any additional disability 
of the left eye as a result of the 
procedures that were performed at the Ann 
Arbor, Michigan, VAMC in March 1996.  The 
physician should specify for the record 
the nature of the additional disability, 
if any, that was caused by VA treatment.  
If additional disability is present, the 
examiner should state whether the 
additional disability is merely the 
natural progression of the condition for 
which treatment was provided (i.e., the 
cataract); or whether the additional 
disability would be considered a 
necessary consequence of the procedures.  
Any special studies or studies deemed 
necessary by the examiner should be 
accomplished, and the rationale for the 
opinions should be fully explained.  
However, the physician is advised that 
negligence or fault is not at issue and 
such findings are not relevant to the 
determination on the issue of additional 
disability.  

4.  Upon completion of the above, the RO 
must readjudicate the issue on appeal 
under the version of § 1151 in effect 
prior to October 1, 1997, in light of all 
the evidence received since the July 2002 
Supplemental Statement of the Case.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran need take no action until otherwise notified; 
however, he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


